DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the application filed on July 26, 2019.  Claims 21-40 are pending at the time of examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/19; 12/3/19 and 2/23/21 were considered by the examiner. See attached PTO-form 1449.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. 10,409,880.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 are directed to 

Instant application				Patent (‘880)
21. (New) A computer-implemented method for obtaining user preferences, the method comprising: receiving user context information associated with at least one user; identifying, based at least in part on the received user context information, a plurality of attributes of items in a plurality of items; obtaining, using at least one processor, a plurality of first-order preferences based at least in part on a first input provided by the at least one user, the plurality of first-order preferences indicating the at least one user's preference among values of a first attribute in the plurality of attributes and the at least one user's preference among values of a second attribute in the plurality of attributes, wherein the plurality of items includes: a first item having a value of the first attribute that is, according to the plurality of first-order user preferences, preferred to a value of the first attribute of a second item; and the second item having a value of the second attribute that is, according to the plurality of first- order user preferences, preferred to a value of the second attribute of the first item; and after obtaining the plurality of first-order 

35. (New) At least one non-transitory computer-readable storage medium article storing a plurality of processor-executable instructions that, when executed by at least one processor, cause the at least one processor to perform: receiving user context information associated with at least one user; identifying, based at least in part on the received user context information, a plurality of attributes of items in a plurality of items; obtaining a plurality of first-order preferences based at least in part on a first input provided by the at least one user, the plurality of first-order preferences indicating the at least one user's preference among values of a first attribute in the plurality of attributes and the at least one user's preference among values of a second attribute in the plurality of attributes, wherein the plurality of items includes: Page 4 of 6Appl. No. : 16/523,106Attorney Docket No.: 56096595-4US-10 Amdt. Dated July 28, 2021 Preliminary Amendment a first item having a value of the first attribute that is, according to the plurality of first-order user preferences, preferred to a value of the first attribute of a second item; and the second item having a value of the second attribute 







After analyzing the language claim of the claims, it is clear that claims 21-40 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 10,409,880.  While claims 21-40 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 10,409,880, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,409,880, but indicate that it is merely a subset of the Patent No. 10,409,880. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 21-40 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Prior Arts Made of Record
The closest prior art publication to Huang (US 2008/0215543 A1) discloses a system and method include constructing a graph-based query that is indicative of a 
Prior art of publication to Sweeney et al. (US 2013/0007124 A1) discloses a method and system for performing a semantic operation on a social network. the method comprises receiving a social network user context associated with a user of the social network; generating, through a semantic operation, an interest network based on the user context information; and filtering, ranking or augmenting, using at least one processor executing stored program instructions, a retrieval of information related to the social network based on the interest network; wherein the interest network comprises concepts represented by a data structure associated with the concepts in the interest network (abstract).
Reasons for Allowance
	Claims 21-40 are allowed.
	The prior art made of record fails to teach or fairly suggest wherein the plurality of items includes: a first item having a value of the first attribute that is, according to the 
	Thus prior art made of record neither renders anticipate, nor obvious the combination of the claimed invention in light of the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        November 5, 2021